Citation Nr: 0817860	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-13 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses for medical care received at Southwest 
Washington Hospital, including services rendered by Vancouver 
Radiologists, on February 19, 2004.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had reported active duty service from January 
1997 to December 1999.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2004 determinations by the 
Department of Veterans Affairs (VA) Medical Center in 
Portland, Oregon (VAMC).  A notice of disagreement was 
received in April 2005, a statement of the case was issued in 
April 2006, and a substantive appeal was received in May 
2006.  A Board hearing at the local RO was scheduled in 
January 2007; however, the veteran failed to appear and 
subsequently contacted the RO requesting to cancel the 
hearing.  She has not submitted a request for a new hearing.  

The appeal is REMANDED to the VAMC in Portland, Oregon.  VA 
will notify the appellant if further action is required.


REMAND

The veteran is seeking payment for private medical care 
rendered on February 19, 2004 at Southwest Washington 
Hospital, including services rendered by Vancouver 
Radiologists, under the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177, 113 Stat. 1556 (1999).  See 
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000 - 1008 
(2007).  The veteran sought private treatment for abdominal 
pain.  She has indicated that she believed at the time that 
she could have been suffering from appendicitis.  The VAMC 
has denied the veteran's claim because a prudent layperson 
would not have reasonably viewed the visit as an emergency or 
thought that a delay in seeking treatment would have been 
hazardous to life or health, and that VA facilities were 
feasibly available.  However, there is no documentation in 
the claims file to support these findings.  The Board 
believes that additional development is necessary to allow 
for informed appellate review.  

Initially, the Board finds that the distances between the 
veteran's residence and Southwest Washington Hospital as well 
as the nearest VA medical facility capable of treating the 
veteran for the medical problems presented on February 19, 
2004 should be documented in the claims file.  

Further, although a January 2006 letter to the veteran 
indicated that a VA clinician had reviewed the veteran's 
claim, there is no documentation in the claims file of any 
review by a VA clinician.  Thus, the Board also finds that a 
VA medical opinion is necessary to determine whether the care 
provided on February 19, 2004 at Southwest Washington was for 
an emergent condition and whether a VA facility was feasible 
available.    

Accordingly, the case is REMANDED for the following actions:

1.  The VAMC should document for the 
claims file the distances between the 
veteran's residence and Southwest 
Washington Hospital as well as the 
nearest VA medical facility capable of 
treating the veteran for the medical 
problems presented on February 19, 
2004.

2.  Thereafter, the claims file should 
be sent to an appropriate VA medical 
doctor who, after reviewing the file in 
its entirety, should address the 
following:

a.  Whether the treatment received on 
February 19, 2004 at Southwest 
Washington Hospital was for a medical 
emergency as reasonably viewed by a 
prudent lay person?  In this regard, 
was the treatment of such a nature that 
delay in obtaining the treatment would 
have been hazardous to life and health.  
The physician should specifically 
address the veteran's claim that she 
believed she was suffering from 
appendicitis. 

b.  If it is determined that the 
veteran was treated for a medical 
emergency condition, the physician 
should state whether a VA facility was 
feasibly available.  In addressing this 
question, the physician should note 
whether the urgency of the veteran's 
medical condition, the relative 
distance of the travel involved in 
obtaining adequate VA treatment or the 
nature of the treatment made it 
necessary or economically advisable to 
use Southwest Washington Hospital.  The 
physician should also address whether 
VA had the ability to provide immediate 
treatment, and if not, whether any 
delay in treatment would have had a 
negative impact on the veteran's 
health.

A complete rationale for all opinions 
expressed should be given.

3.  Thereafter, the VAMC should review 
the veteran's claim and determine if the 
benefit sought can be granted.  If the 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



